 

 

49

4
12
13
44

vu

46

17

18

18-

20

21

22

3

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 1 of 25

John P. Boggs — Bar No. 172578
Roman Zhuk—- Bart No..296306
FINE, BOGGS & PERKINS LLP
80 Stone Pine Road, Suite 210
Half Moon Bay, California 94019
(650) 712-8908 Tel

(650) 712-1712 Pax

ezhuk @employerlawyers.com

Attorneys for Plaintiff
ARTURO AGUILAR, an individual,

on behalf of himself and others similacly
situated and on behalf of the State.of California

ARTURO AGUILAR, an individual, on behalf
of hiniself and others similarly situated and on.
behalf of the State of California
‘Plaintifé
Ve
LINN STAR TRANSFER, INC., an n Iowa

Corporation; KEVIN ABBEY, an individual;
and {DOES 1 through 50, inclusive,

Defendants.

 

 

ALAMEDA COUNTY
JAN 2 & 201g

hasee SUE PESKO

eet ae ae es continues 2A

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA — UNLIMITED JURISDICTION

Case No.:

RE19004035

CLASS ACTION COMPLAINT FOR:

1, FAILURE TO PAY MINIMUM WAGE (Cal.
LAB. CODE SEC. 1194, 1194.2 & 1197)

2; FARLURE TO PAY-OVERTIME (CAL. LAB.
CODE'SEC. 510, 558 & 1194)

3, FAILURETO Pay WAGES FOR MISSED
Mera. Periops (CAL. LAB. CODE SEC.
226.7)

4. FAILURE TO PAY WAGES FOR MISSED
Rest PERIODS (CAL, LAB. CONE SEC.
226.7)

5, FAILURE TO REIMBURSE BUSINESS
EXPENSES (CAL. LAB. CODE SEC. 2802)

G. Faure TO PROVIDE.ACCURATE,
ITEMIZED WAGE STATEMENTS (CaL.

LAB. Cope SEC; 226)

9. WAITING. TIME PENALTIES (CAL. LAB.
Cope sec. 201,202:& 203)

8. UNFAIR. COMPETITION (CAL. Bus. &
PRor, CODE SEC. 17200 ET SEQ.)

9, CYVIL PENALTIES UNDER PRIVATE
ATTORNEY GENERAL ACT (CAL, Las.
CODE SEC. 2698 ET-SEQ)

AND DEMAND FOR JURY TRIAL

 

 

i

CLASS ACTION COMPLAINT:

 

 
 

10

i

1z

43
44

1%

15

if

48 }

18
20
zt
22
23
24
85

26

af

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 2 of 25

NATURE OF ACTION

1. This case involves Defendant-employeis’ deliberate scheme to misclassify their delivery: drivers

as independent conttactors, thereby denying thern the fundamental protections due to employees
under California law. This class action ‘seeks to. enjoin the Defendants’ unlawful. conduct, to
obtain restitution of unpaid wages and unlawful deductions made from delivery drivers’ pay,
and to prosecute a private enforcement action to collect civil penalties under the Labot Code
Privaté Attorney General Act.(“PAGA”), against Defendants LINN STAR TRANSFER, INC.,
KEVIN ABBEY, and. DOES. 1 through 100, inclusive (hereafter, collectively referred to as
“Defendants”), under the California Labor Code, the California Industrial Welfare

-Commission’s (“IWC”) Wage Orders, the California Business and Professions Code (§§ 17200

et seg.}, and other statutes and regulations applicable to non-exempt employees in the State of

California.

2. This combined class and PAGA enforcement action is brought against Defendants—-who run a

large delivery operation out of Benicia, California—for engaging ina pattem and practice of
willfully misclassifying their delivery truck drivers, including Plaintiff Arturo Aguilar (hereafter,
referred to as: “Plaintiff’), as independent contractors instead of affording them their true status.
as. employees, thus denying these workers the basic wage-and-hour rights and protections

guaranteed to employees by the California Labor Code. and the IWC’s applicable Wage Order.

3. The result of Defendants’ misclassification scheme is:that Plaintiff and other similarly-situated

delivery truck drivers were; and are, routinely denied payment of all earned wages,
including: () the compensation ‘earned but. left unpaid for non-driving work, pursuant to
California law’s requirement that employees be paid at.least the minimum wage for each hour
worked; (ii) the premium wages earned for each day an employee is deprived an uninterrupted,
duty-free méal period mandated by California law; (iii) the premium wages earned for each day
an employee is deprived an uninterrupted, duty-free rest-period mandated by California law;
(iv) improper deductions made from. drivers’ pay for Defendants’ own business operational
expenses; (v) overtime wages; and (vi) unreimbursed or uncompensated business expenses

incurred by drivers. Instead, Defendants have taken such wages owed to Plaintiff and other

 

 

2
CLASS ACTION COMPLAINT

 
 

 

10

ai

12

13

44a.

5

16.
a7

8

19

26

at

22:

23

24

25

26

26

4. Defendants’ acts and omissions, as described herein, violate provisions of the Califorhia Labor

5. Plaintiff now brings this class action, on behalf of himself and a class of similarly~situated

6. Also, pursuant to the California Labor Code Private Attorney General Act of 2004 (Cal. Lab.

7. Plaintiff Arturo Aguilar is a resident of Contra Costa County, California, and has been-a Driver for

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 3 of 25

similarly-situated truck drivers and unlawfully converted the fimds for Defendants’ own use
and benefit, in order to maximize profits and gain an unfair business advantage over their
competitors at the expense of Defendants’ own employees. By their unlawful misclassification
schenié, Defendants also evaded their obligation to provide Workers’ Compensation protection
to. these employees in an industry wheré work-related injuries and illnésses are. far from |

uhcommon:

Code, including sections 201, 202, 204, 226, 226.7, 226.8, 432.5, 512, 1197 and 2802; violate
the applicable Wage Orders issued by the California Industrial Welfare Commission, including |.
Wage Order 9-2001; and amount to unfair and unlawful business practices prohibited by the

California Business and Professions Cade, sections 17200 ef séq,

former and. current delivery truck drivers who drive trucks they lease or own but over whom
Defendants nonetheless retain and exercise a level of control such that they are properly
deemed employees under California law (hereafter collectively teferred to as. “Drivers”),. to
recover the unpaid wages owed to. Drivers by Defendants, to recover the expenses unlawfuliy
deducted from Drivers’ pay by. Defendants, and to collect all applicable: statutory penalties for
Defendants’ myriad violations of the California Labor Code, including recordkeeping. penalties

under Labor Code section 226 and waiting-time penalties under Labor Code section 203.

Code &§ 2698 et seq.), Plaintiff seeks to assess and collect—on behalf of the Califomia Labor
and. Workforce Development Agency and each aggrieved. Driver—the applicable civil
penalties for Defendants’ Labor Code violations committed against Plaintiff, and other former
aud current Drivers, who. were willfully misclas sified by Defendants as independent contractors.

THE PARTIES

Defendants from 2016 through 2018: Throughout that time, Plaintiff has béen assigned to, -and:

works out of, ‘Defendants’ facility in Benicia, California. Plaintiff had performed ‘extensive

 

 

3
CLASS ACTION COMPLAINT

 

 

 
 

 

10
“1
42
8
4

15

AG

q

AB

49

20-

aT

23

24

25

26

27.

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 4 of 25

10.

uW

12.

delivery operations in Alameda County, and therefore -venue is proper in this County.

Defendant Linn Star Transfer, lic. (“Linn Star”) is an Iowa Corporation that maintains ‘California.
offices and opérations in Benicia, California. Linn Star has provided customers with delivery
and installation services.since at least 2013. As alleged herein, Defendant Linn Star has directly
hired. the services of Drivers, including Plaintiff, who, at all relevant times herein, have

resided. and worked in the State of California.

Defendant Kevin Abbey: (hereafter, “Abbey”) is a resident of the State of California, and has’!

been the Terminal Manager for Defendant Linn Star during the relevant period. Plaintiff is:
informed and believes, and thereby alleges, that Defendant Abbey, as the highest-ranking
officer of Linn Star in the State of California, has headed Linn Star’ trucking operations in |
the State of California during the relevant peried.. Plaintiff further alleges on information and
belief that Defendant Abbey is directly and personally responsible for the wage-and-hour
policies: and practices at issue in this case, in that he created, formulated, directed, implemented,
knowingly ratified and/or consented to these unlawful policies and practices.

Plaintiff is: currently unaware of the true names and capacities of the defendants suéd in this
action by the fictitious names DOES 1 through 100, inclusive, and therefore sue those defendants
by fictitious names.. Plaintiff shall seek leave to.amend this Complaint to allege the true names and

capacities of such fictitiously-named deferidants when they are-ascertained.

. Plaintiff is. informed-and believes, and based thereon alleges, that each defendant sued in this

action acts and -acted, in all respects pettinent to this action, as the agent of the: other
defendants, carried out a joint scheme, business plan or policy in all respects pertinent hereto, and
that the acts of each defendant are legally attributable to.the other defendants.

Plaintiff is informed. and believes, and based thereon alleges, that each defendant sued in this
action, including each defendant sued. by the fictitious names DOES 1 through 100,
inclusive, is directly or indirectly responsible.in some manner for the occurrences, controversies
and damages alleged herein, in various capacities, including but not limited to serving as joint
employer, joint tortfeasor, single enterprise, alfer ego, or agents of the other defendants. Each

defendant approved, participated in, controlled, or ratified the acts of all other defendants.

 

 

4
CLASS ACTION COMPLAINT

 

 
 

 

40°

Vi

12

3

141.

4S

16

if

is
19
26

24

23

24

25

26

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 5 of 25

13,

14.

15.

16.

‘17:

ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

Linn Star Transfer operates out of Benicia in Solano County where it has. a warehouse staffed by

non-exempt employees and managed by a terminal manager, currently Kevin Abbey. Employees
misclassified as: independent contractors, driving their own vehicles (usually expensive box

trucks), come to pick up appliances and other items for deliveries to residences and businesses |

from Linn Star’s Benicia location. They drive the items out to their destinations and then move

them into the end-consumers” locations. Lian Star contracts with various tetailers Gncluding

Home Depot, Costco, JC Penney, and GE) to have. items delivered by its putative “independent

contractors,”

In otder to run its transportation business, Linn Star hirés Drivers—Le., individuals who
drive trucks they themselves lease or own—to move cargo on its behalf ona regular basis. The:
cargo they transport belongs to Linn Star’ customers, who do not deal directly with Drivers.

As a-condition to working for Linn Star, Plaintiff and other Drivers: are required to sign a form
contract that. Linn Star unilaterally prepared (hereafter, the “IC Contract”), under which Drivers.
are made to. acknowledge their status as independent contractors. Under the IC. Contract,
Drivers ate made to assume Linn Star’s. responsibilities to pay operational expenses, such as’
various administtative fees, and the costs of workers’ compensation/occupational accident

insurance for the Drivers, in clear violation of the law. While the IC Contract deceptively pays lip

service to Drivers’ ostensible independence in determining their manner and means of work, in

actual practice, Linn Star significantly controls. the details of the work performed by Drivers,

as discussed herein.

Defendants impose minimal. driving and licensing qualifications on Drivers. No: special skills
outside. of the. ability to drive a truck are required. However, Defendanis. employ.an application
‘process. that enables them to greatly control the individual Driver. For instance, Linn Star
performs on each individual Driver a full background check and employment eligibility
verification, including a criminal history check and a drugtest.

‘The trucks used by Drivers to transport. cargo for Linn Star must be in line with certain visual

 

 

5
“CLASS ACTION COMPLAINT

 

 
 

40

4

12

13

44

15
16
a7
48

19

20.

241

99:

2

24

25.

25

a?

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 6 of 25

e

branditig requirements by Linn Star (.e. only white trucks may be used), and Drivers use their
trucks to work exclusively for Linn Star ona long-term basis.

18. The Drivers were not free from the control and direction of Linn. Star in connection with the
performance. of the. work, both under the contract for the performance of the work and in fact; on.
the coutrary, Linn Star gives extremely detailed rules and regulations that its delivery drivers. |
must follow in the performance of their work, even directitg how garbage created by the |
delivery has to be separated and disposed of, as well as providing requirements for the method of
‘disposal of old appliances.

19. Drivers are-required to come to the warehouse at the beck and call of the terminal manager—
they could. have already left the warehouse when they would receive a call from the terminal |
manager ordering them to come back and pick up another appliance for delivery. If they donot

do-so, they are punished by not being given any future work.

20. Delivery drivers were required to come to, meetings at the Benicia warehouse once a week on

Tuesdays for the terminal manager to give instructions on performing. their job—- anywhere from
15 minutes to over an hour, all uncompensated.

21, Linn Star requited that the box trucks used to make deliveries had to be painted white to match
Linn Star’ s corporate branding scheme.

22. Linn Star Drivers were required to wear uniforms while working for Linn Star.

93. Linn Star Drivers were required to report to work at a certain time specified by Linn Star.and
make deliveries during certain time windows specified by Linn Starr. These are just a few
examples of how Linn Star controlled the performance of the work by the putative independent
contractor delivery: drivers.

24. Deferidants impose on Drivers, and strictly oversee, recordkeeping tequirements by which
Drivers are required ‘to document, on forms gerierated by the Defendants, Drivers’ work and.
hours, in the manner and frequency dictated by Defendants. Linn Star keeps and. maintains these:
tecords.

25, Linn Star controls the assignment and dissemination of loads’to each Driver, and directs Drivers’

work, Drivers are subject to discipline, including verbal reprimands and de facto suspensions, if

 

 

6
CLASS ACTION. COMPLAINT

 

 
 

to
14
42

3

14

bi]

46

T

18

19

"20

zi
22
23
2a
25
26
27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 7 of 25

26,
27. Drivers are not engaged in a separate business or profession, but instead work exclusively for the

28.

29,

30.

31.

they reject a load assigned. by Linn Star.
Linn Star unilaterally set Drivers’ pay rates, which are not negotiable as would be expected in a

true independent contractor rélationship..

Linn Star on a long-term basis, rather than periodically, and regulatly work for Linn Star five to .
six days a ‘week. Plaintiff and other Drivers working for Linn Star are dependent on Defendants
for their livelihood.

Linn Star requires Drivers to obtain certain types of insurance: and specific coverage levels on

all trucks operated and cargo transported by. Drivers as a condition for working for Linn Star. In

actuality, Linn Star obtains and provides these insurance coverages and charges them to

Drivers.

The days and hours worked by Drivers are controlled by Linn Star. To obtain work each day,
Drivers are required to check in with the Linn Star’s dispatchers at the start of the Drivers’ work
shift or the prior night, at which time the Driver is provided an initial load assignment. Throughout
the course of the workday, the Driver must coritinually contact Linn Star to receive further
instructions on further. assignments, and is expected to contine working until all cargo loads
have. been pulled, and may be reprimanded and/or denied further assignments-if he or she stops:
working early. Dispatchers continuously communicate with Drivers, who are required to be
available at ali times.over mobile phone. Drivers are also required to install a specific mobile
phone. application that allows Linn Star to track them ‘and provide them with instructions.
Plaintiff alleges, on- information and belief, that Linn Star uses the required application to
monitor, in real time, the location, moverient and status of Drivers working for Linn Star.

Drivers who work for Linn Star are integrated into Linn Star’s regular business operations and are
essential to Linn Star’s day-to-day operations.

Linn Star strictly imposes various policies, instructions, work rules and regulations on
Drivers, disobedience of which would result in worker discipline, including reprimands,

warnings, suspensions, and up to immediate termination. Linn Star maintains and exercises the

‘right to terminate and can easily terminate Drivers ‘at any time for seemingly insignificant

 

 

7
‘CLASS.ACTION COMPLAINT

 

 
 

 

48

41

12

%

44

15

16

7

48

19

20

21
22
23
24

25

26.

2

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 8 of 25

grounds.

32. Linn Star strictly réquires Drivers to do daily truck inspections, and to perform other

33,

34.

35.

36.

37.

38.

maintenance inspections, subject to suspension and even termination fot disobedience. ‘Drivers

are also subjected to mandatory drug and alcohol tests, also subject to discipline.

In reality; Defendants: control the means, manner and methods by-which the Drivers perform

their work for Linn Star. Nevertheless, Defendants have willfully misclassified. Drivers. as

independent contractors, in order to minimize costs and unduly maximize profits at the expense of
their primary workforce.

Through their unlawful misclassification scheme, Defendants avoid the costs of providing

workers compensation/occupational accident insurance to Drivers, denying such employees much

needed protection in the event of work-related injuries or illnesses. Defendaits.also unlawfully’
pass on their operational costs to Plaintiff and other Drivers.

Plaintiff and other Drivers worked or currently work 16 or more hours a day, at least five—.

sometimes six-—days a week, all without receiving minimum wages for any non-productive time,

-without receiving, overtime or double-time premium compensation, and without being provided.

the opportunity to take meal and rest breaks.

Plaintiff and other Drivers are required by Linn: Star to hire “helpers” to be-able to complete their
deliveries, and have to pay these helpers for their services; Linn Star never reimburses them this
expense.

Plaintiff and other Drivers also use their personal cell phones or communication devices for Linn
Siar’s benefit to communicate with the warehouse and ‘with clients, again without
reimbursement.

Plaintiff and other Drivers use their own money: to purchase hand/power tools necessary to |
complete the deliveries. These tools are not provided to them by Linn Star, constituting
independent violations of both Wage Order 9, Section 9(B) (as these drivers forced. to provide
their own tools were not paid twice minimum wage) and of Labor Code séction 2802, on the

basis of failure to. reimburse.

39. Plaintiff and other Drivers spend ‘their own money on fuel and upkeep of the delivery vehicles,

 

 

§
-CLASS ACTION COMPLAINT

 

 
 

40
tt
42

8

4

5

16

7

1B

19

20

‘21

22

23

24

25

26

27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 9 of 25

40.

Al.

42.

43,

insurance on the vehicles, any deductibles.or other payments for repairs. to the vehicles, as well
as the price of the vehicles themselves, again without reimbursement or compensation by Linn
Stat depreciation of the: vehicles is unreimbursed. Linn Star does not maintain records of all
hows worked by its delivery drivets, nor does it provide ‘its delivery drivers with earnings
statements compliant with statutory requirements.

Defendants* unlawful conduct: of misclassifying Drivers also allows Defendants to deprive
Plaintiff and other Drivers of fundamental employment rights, such as the tight to minimum
wages, the right. to mandated meal breaks, the right to mandated test ‘breaks, the right to
premium wages for missed meal and rest breaks, thé right to accurate itemized wage statements,
the right to the prompt payment of full wages within time limits designated by law, and the
right to workers compensation protection, guaranteed to employees under various provisions of
the Labor Code and Wage Order 9-2001.

Plaintiff and other Drivers perform work that is NOT outside the usual course of Linn Star’s |

business. Linn Star, on its website, defines its business as follows: “Linn Star Transfer, Inc is in

‘the business to provide high-quality home deliveries.” That is exactly what the delivery drivers

are there to do.

Plaintiff further alleges on information and belief that Linn Star regularly denies both meal.
breaks and rest breaks provided for by law to its non-exempt warehouse workers; fails to keep
accurate records. of all hours worked: by those warehouse workers; and fails to provide complete
and accizate wage-statements.
In fact, Defendants did not implement and have no policy or practice at all for providing meal
and rest breaks to Drivers, as required by law. Accordingly, Defendants did not implement, nor
have in place, any policy or ptactice at all of paying premium wages to Drivers for missed meal
or rest breaks. Defendants uniformly engaged in these violations. of law. against Drivers for the
entire duration of the applicable class period.

CLASS ACTION ALLEGATIONS

. This action may be properly maisitained as a class action pursuant to the provisions of section

382 of the California Code.of Civil Procedure.

 

 

9.
CLASS ACTION COMPLAINT

 

 
 

 

40 |

4

42

13

44

vu]

16

W

13
2
ral

21

23

24

26

2?

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 10 of 25

45.

46.

47.

48,

Plaintiff brings this suit.as a class action on behalf of himself and of the class of individuals
that are defined as all individuals who (1) signed an IC Agreement. with Linn Star in
California at any time since January 23, 2015 through the date of notice to the class, (2) drove a.
truck he or she owned or leased fo perform work for Linn Star in California at any time since
January 23, 2015 through the date of notice to the class, and (3) were classified by Linn Star as
an independent contractor instead of an employee (hereafter, collectively referred-to as “Class
Members”)... In addition, Plaintiff may seek to cestify a. subclass-of all Class Members who are no
longer employed by. Linn Star. Plaintiff further reserves the right to amend ot modify the class
description: or establish additional subclasses as appropriate.

The Class. Members are so numerous that joinder of each individual member would be
impracticable, and the. disposition. of their claims in a class action, rather than in numerous
individual actions, will benefit the parties, the Court, and the interests of justice. Plaintiff is.

informed and believes, and based thereon alleges, that there are in excess of 50 members in the

‘proposed class.

The Class Members other than Plaintiff are readily ascertainable by their job positions and duties,
by their classification as independent contractors by Defendant, and from the books and records
maintained by the Defendants in their regular course of business.

There is a well-defined community of interest amongst the Class Members, as all of these
individuals have resided and worked in California and have been similarly subjected to unlawful
policies and/or practices that. misclassified them as independent -contractors, thereby
depriving them of the protections afforded employees ‘by California’s employment laws:
Throngh such misclassification, Class Members, including Plaintiff, were similarly subjected
to. unlawful policies and/or practices that improperly sequired them to pay for experises
incurred in discharging their duties, including, inter alia, the costs of workers
compensation/ocoupational accident insurance. In addition, Class Members, including Plaintiff,
have been similarly deprived. of the legally-mandated minimum-wage compensation. for all
hours worked, overtime compensation, mandated meal and rest periods, the additional hour-of

‘compensation owing to them for missed meal and rest periods, accurate, itemized wage

 

 

10
CLASS ACTION COMPLAINT

 

 
 

10

hl

12

13

44

16.

47

48

19

20.

24

wr4

23
24
29
26

eT

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 11 of 25

49,

50.

statements reflecting ali earned wages; and timely payment of all earned wages:
Common questions of law and fact that affect the class: predominate over questions. that affect

only individual Class Members, including, among other things, (a) whether Defendants

maintained a policy and/or practice whereby Class Metnbers were improperly classified as

independent contractors as opposed to employees; (b). whether Defendants maintained a policy
and/or practice of failing to.pay Class Members the legally-mandated minimum-wage and/or
overtime. for all hours worked; (c). whether Defendants maintained a policy and/or practice of
failing to provide Class Members the meal periods io which they were entitled under California
law; (d) whether Defendants maintained a policy and/or practice of failing to allow Class
Members: the rest periods to which they were entitled under California law; (e) ‘whether
Defendants maintained. a policy and/or practice of failing to pay Class Members the additional
hour: of compensation owed to them under Labor Code section 226.7 for all shits during which a
mandated meal period was not provided; () whether Defendants ‘maintained a policy and/or
practice of failing to pay ‘Class Members the additional hour of compensation owed to them |
under Labor Code section 226.7 for all shifts during which they were deprived a mandated rest

period; (g) whether Defendants: maintained a policy and/or practice of failing to ‘pay all wages

owed-to Class Members within the time limits prescribed by Labor. Code sections 201,202 and/or.
204; (h) whether Defendants maintained a policy and/or practice of failing to thaintain- and.

furnish accurate, itemized wage statements to Class Members; and (i) whether Defendants

maintained a policy and/or practice whereby Class Members are ‘itnproperly required to pay for

expenses and josses incurred in discharging their duties,
Plaintiff's claims are typical of the claims of the Class Members because (2) Plaintiff's jobs,
positions and duties are similar, if not. identical to, the duties and activities of other Class

Members; (b) Plaintiff was. similarly misclassified as independent contractors as were other Class

_ Members; (c) Plaintiff was similarly denied payment of minimum-wage compensation as were

other Class Mernbers; (d) Plaintiff was denied the same meal-break benefits, including
additional. compensation for missed meal breaks, as other Class Members; (e) Plaintiff was

denied the sanie rest-break benefits, including additional compensation for missed vest. breaks,

 

 

“Wy
CLASS ACTION. COMPLAINT

 

 
 

 

40
4
{2

13

15.

46

Vv

48

49

26
at

22

23 |.

24
2
26

2?

25

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 12 of 25

SI.

52.

53.

ag other Class Members; (6 Plaintiff was not given accurate, itemized wage statements, as:
required by Labor Code section 226, like other Class Members; (g) Plaintiff was not paid ail their
eatned wages within the time limits prescribed by the California Labor Code, like. other Class
Members; (h) Plaintiff was similarly subjected to the requirement that he pay for expenses. and
losses. incurred in dischargmg his duties for Linn Star as othér Class. Members: and (i)
Plaintiff was denied the foregoing rights and benefits provided under California’s
ermployment laws and regulations in the same manner that such rights and benefits were denied
to‘other Class Members.

It is common knowledge that employees face great risks in pursuing sepatate actions,

including retaliation. For these and other reasons, a ‘class action is superior to other methods for

the fair. and efficient adjudication of this controversy. Individual actions are expensive in terms

of attorneys’ fees and costs relative to limited amounts of possible recovery. The great

majority of class members are unlikely to find attorneys to represent them and they would find

it difficult if not impossible to afford to pay hourly fees to attorneys for such actions.

Moreover, administrative proceedings are by no means.an adequate or appropriate remedy against:
Defendants’ violations. Among other limitations in administrative proceedings, for example, there

is limited discovery: petmitted in California Labor Commission. cases; employers are typically

tepresented by attorneys while plaintiff-employees usually are not, and. are not afforded counsel

by the Labor Commissioner; thete is limited relief available and a more limited statute of
limitations (i.e., no restitution under California Business & Professions Code §§17200 et seq.); no
attorneys’ fees are recoverable for the administrative hearing, whereas in a civil action such as this

one there is an attorneys’ fees statute in favor of the plaintiff; and any decision made by the

Labor Cominissioner is subject to trial de novo in the courts, and thus would be very wasteful of
time, costs, and other resources.

Plaintiff can adequately represent the interests of the Class Members because, like them, he.was

employed by Defendants io provide the same. trucking services offered by Defendants, and

Plaintiff suffered the same or similar injuries as a result of Defendants’ systernic failures to

comply with the applicablé California employment laws and regulations govemting classification

 

 

12
CLASS ACTION COMPLAINT

 
 

 

10
it
2
13
14
5
8
47
18
48
20
21
22

23

26
af

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 13 of 25

54.

32.

36,

7,

58.

of workers as employeés as opposed ‘to independent contractors; minimum wage; meal- and test--
break benefits; requitements that ‘employers indemnify employees for expenses and losses
incurred in discharging their duties; timely payment. of wages;.and recordkeeping requirements.
Furthermore, Plaintiff has retained. counsel ‘who are experienced in litigating wage-and-hour
class actions, including im the transportation industry and trucking industry. Plainiiff and his
counsel are conmiitted to vigorously presecuting. this action on behalf-of the class, and have the
financial resources necessary to do.so.

_ FIRST CAUSE OF ACTION

For Failure te Pay Minimum Wage

(Cal. Lab. Code §§ 1194, 1194.2 & Li97) _
AGAINST LINN STAR AND DOES 1 THROUGH 100

Plaintiff incorporates by reference and re-alleges paragraphs 1 through 53, inclusive, as though
set forth fully herein.
Labor Code section 1197 makes it unlawful to pay an employee less than the minimum ‘wage,
as established by the Industrial Welfare Commission, for each hour worked.
Labor Code section 1194 entitles-an employee receiving less than the minimum wage to recover,
ina civil action, the unpaid balance of minimum wages owing, plus interest thereon, reasonable
attorneys’ fees, and costs of suit.

Labor Code section 1194.2 entitles an employee receiving less than the minimum wage to

recover liquidated damages in an amount equal to the unpaid minimum wages and interest

thereon.

Class Members, including Plaintiff, are paid a piece rate, consisting of a flat, non-

negotiable. amount for éach load they transport. Defendants do not pay Class Members

eared compensation for additional time they are under the control of Defendants and suffered.

‘Ox permitted to work, including, but not limited to, the time drivers spend waiting at the”

Defendants” facility to be given assignments by dispatchets, meeting with the Defendants’
managers, conducting pre-trip and post-trip. ‘truck and safety inspections mandated by
Defendants, and filling out mandatory paperwork, including, without limitation, time logs,

manifests, Iéase paperwork, and pré-trip and post-trip inspections.

 

 

13
CLASS. ACTION COMPLAINT

 

 
 

40

zh

12

43.

44

15

416.

7
40
49
26
zi

22

‘24
25
26
2

26

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 14 of 25

59. As a result. of Defendants’ improper pay policy and/or practice, as desctibed herein,
Defendants failed to pay Plaintiff and other Class Members any. compensation at all for each
hour of work outside of actual driving time, and thus failed to pay the minimum wage that
these workers were entitled to, for each hour worked, under Labor Code section 1197 and Wage
Order 9-2001. Plaintiff is informed and believes, and based thereon. alleges, that Defendants’
failure to pay the minimum wage for each hour worked, as-described herein, was done willfully.

60. Additionally, as a result of Deféndarits’ failure to. pay Plaintiff and other misclassified Drivers
the minimum -wages for all hours worked, these workers were not timely paid all earned
wages as required by Labor Code section 204.

61, Based on Defendants’ conduct, as alleged herem, Linn Star, and Dees 1 through 100, are lable |.
to-the Class Members, including Plaintiff, for unpaid minimum-wage compensation pursuant, to
California Labor Code sections 1194 and 1197, and Wage Order 9-2001, liquidated damages in
an amount equal to the unpaid wages owed to such employees, plus interest, pursuant to
California. Labor Code sections 1194.2, and attorneys’ fees and costs of suit, pursuant to
California Labor Code sections 1194 and 1194.2. | .

SECOND CAUSE OF ACTION
For Fajlure to Pay Overtime

(Cal. Lab. Codé § 510, 558 & 1194)
AGAINST LENN STAR AND DOES 1 THROUGH 100

 

62, Plaintiff, on behalf of himself and all class action members, realleges and incorporates by
reference the allegations contained in the paragraphs 1-61 above as if fully set forth herein.

63. Since at least four years-prior to the filing of this Complaint, Linn Star required Plaintiff and
class members to work in excess of eight (8) hours per workday and forty (40) hours per |
workweek. However, it failed to fully pay the overtime wages that Plaintiff and class members
earned.

64. California. Labor Code § 510. and the applicable Wage Order require that an employer
compensate all work performed by an employee in excess of eight (8) hours per workday and
forty. (40) hours per workweek, at one and one-half times the employee’s regular rate of pay.

65. California Labor Code § 1194 states that any employee receiving less than tlie legal overtime

 

 

44
CEASS ACTION COMPLAINT

 

 
 

40
41
12
43

14

16
17
18
49
20

zi

23

2

25
26
a7.

26

68. Plaintiff incorporates by reference and re-alleges paragraphs 1 through 67, inclusive, as though

‘69. As alleged herein, Defendants. have maintained a policy and/or practice whereby Class. |

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 15 of 25

compensation applicable is entitled to recover in a civil action the unpaid balance of the full
amount of his-overtime compensation, including interest thereon, reasonable attorneys’ fees, and.
costs of suit.

66. Duting all relevant times, Linn Star knowingly and willfully failed to pay overtime earned and
due to Plaintiff and class: members. Linn Star’s conduct deprived Plaintiff and class members of |
full arid timely payment for all overtime hours worked in violation of the California Labor Code,

67. Plaintiff, on behalf of himself and similarly situated class members, also requests further relief as
described below.

THIRD CAUSE OF ACTION _
For Eailure to Pay Wages for Missed Meal periods
(Cal. Lab. Code § 226.7) ,

AGAINST LINN STAR AND DOES 1 THROUGH 100
set forth fully herein.

Members, including Plaintiff, were ard are misclassified as independent. contractors. As such,
Defendants have systematically failed and/or. refused to provide Class Members, including’ |
Plaintiff, with an uninterrupted, off-duty meal break of at least 30 consecutive minutes in duration
for all shifts in excess of 5 hours, as: guaranteed to-them as employees under California Labor |
Code sections 226-7 and 512,.and Wage Order 9-2001.

70. Wage Order-9-2001, paragraph 11, requires an employer to pay an émployee.an additional hour.
-of compensation for every shift that a mandated meal period is not provided: California Labor
Code section 226.7, subdivision (b), likewise requires an employer to pay an ertployee an
additional hour of compensation for every shift that a meal period required by the California
Wage Orders.is notprovided.

71. At all relevant times herein, Defendants have failed. and/or refused to provide Class Members,
including Plaintiff, with the additional compensation for missed meal periods required by .
California Labor Code section 226.7 and Wage Order 9-2001

72. Based on Defendants’ conduct, as alleged herein, Defendants: are liable to the Class

 

 

15
CLASS ACTION COMPLAINT

 

 
 

‘1G
tt
12
#8
14
45
46
47

48

19

20
24
“22
23
24
25
26
at

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 16 of 25

73.

74.

75.

76.

Members, including Plaintiff, for their unpaid premium wages for missed meal periods,
pursuant to California Labor Code section 226.7 and Wage Order 9-2001.
FOURTH CAUSE OF ACTION
For Failure to Pay Wages for Missed Rest Breaks
(Cal. Lab. Code § 226.7) |

AGAINST LINN STAR AND DOES. 1 THROUGH 100
Plaintiff incorporates by reference and re-alleges paragraphs 1 through 72, inclusive, as though
set forth fully herein.
As alleged. herein, Defendants have maintained 4 policy and/or practice whereby Class
Members, including Plaintiff, were and are misclassified as independent contractors. As
such, Defendants have systematically failed and/or refused. to authorize or petmit Class
Members, including Plaintiff, to take an uninterrupted 10-minute rest break for every 4 Hous |.
worked or major fraction thereof, as guaranteed to them as employees under California Labor
Code section 226.7 and Wage Order 9-2001.
Wage Order 9-2001, paragraph 12, requires an emiployer to pay an employee.an additional bour
of compensation for every shift in which said enployee was not authorized or pennitted to take a
mandated rest period. Califomia Labor Code section 226.7, subdivision (b), likewise requires an
employer to pay an employee an additional hour of compensation for every shift that a rest

period mandated by the California Wage Orders is not provided,

At all relevant times herein, Defendants have failed and/or refused to provide Class

Members, including Plaintiff, withthe additional compensation for missed rest periods. required.

_ by California Labor Code section 226.7 and Wage. Order 9-2001.

77.

78.

Baséd. on Defendants’ conduct, as alleged heréin, Defendants are liable to the Class |
Members, including Plaintiff, for their unpaid premium wages for missed test periods, pursuant
to California Labor Code section 226.7 and Wage Order 9-200%
FIFTH CAUSE OF ACTION
For Failure to Reimburse Business Expenses
(Cal. Lab. Code § 2802}
AGAINST LINN STAR AND DOES 1 THROUGH 100

 

‘Plaintiff incorporates by reference and. ré-alleges. paragraphis 1 through 77, inclusive, as. though

 

 

16
CLASS ACTION COMPLAINT

 

 
 

10
1
12

13

44

18

46.

47

18.

e

20)

4

23

26

27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 17 of 25

79.

80.

gi.

82.

$3.

set forth filly herein.

Pursuant to California Labor Code section 2802, Defendants are required to indemnify

‘Plaintiff and other Class Members for the experises and losses incurred during the performance

of their job’ duties. The purpose of this statute is to prevent employers from passing. their

operating expenses on to their employees: See Gattuso'v. Harte-Hanks Shoppers, Inc. (2007) 42 |
Cal. 4th 554, 562.

Tn violation.of Labor Code section 2802, Defendants required Plaintiff and Class Members to pay

operational expenses, including the cost of “helpers” required to perform the deliveries, the cost

of tools required to perform the deliveries, mobile phones required to perform deliveries and

communicate with the Benicia Linn Star terminal/warehouse, fuel for the trucks required to

perform deliveries, workers compensation, occupational accident, general liability, commercial

liability, and/or automotive surance on the box trucks used to perform deliveries, maintenance

onthe delivery trucks, the costs of purchasing/leasing the delivery trucks, deductibles and costs

of repairing delivery trucks damaged in the course. of deliveries made for Linn Star, and |
depreciation of the delivery trucks.

Plaintiff seeks to recover, on behalf of himself and other Class Members, these expenses

utilawfully deducted, withheld, or otherwise uncompensated by Defendants from Class

‘Members’ pay, plus interest thereon, réasontable attorneys’ fees, and costs, in an amount to be.

‘proven at trial.

SEXTH CAUSE OF ACTION
For Failure to Provide Accurate, Itemized Wage Statementts.
(Cal. Lab. Code § 226)

AGAINST LINN STAR AND DOES 1 THROUGH 100

 

Plaintiff incorporates by reference and re-alleges paragraphs 1 through 81, inclusive, as though
set forth fully herein.

Section 226(a) of the California Labor Code requires Defendants to itemize in wage
statements.all deductions made from wages earned by Plaintiff and other Class Members, and to
accurately report total hours worked, and wages earned, by such employees. Defendants

have knowingly and. intentionally failed to comply with Labor Code section 226(a) on, each

 

 

7
CLASS ACTION COMPLAINT

 

 
 

 

40
tt
2
13

4

18
a7
18

19

20

24

23

24

26 |

27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 18 of 25

84,

85.

86..

87.

88.

89.

90.

91.

and every wage statement that should have been provided to Plaintiff and other Class Members.
By failing to keep adequate records, as required. by Labor Code section 226, Defendants have
injured Plaintiff and other Class Members, and made it confusing and difficult to calculate.
the unpaid wages earned.and expenditures not indemnified ‘by Defendants (including wages, ;

interest, and penalties thereon) due to Plaintiff and other-Class Members.

Plaintiff seeks to recover, on behalf of himself and other Class Members, the. statutory penalties

provided by Labor Code section 226(e) for the wage statement violations committed by
Defendants.

SEVENTH CAUSE OF ACTION
For Waiting Time Penalties
(Cal, Lab. Code §§ 201, 202 & 203)
AGAINST LINN STAR AND DOES 1 THROUGH 100
Plaintiff incorporates by reference.and re-alleges paragraphs | through 85, inclusive, as though

set forth fully herein:

‘Sections 201 and 202 of the Califordia Labor Code require employers to promptly pay all wages:

owing to an employee at the conclusion of employment.
Many of the proposed Class Members, including Plaintiff, are no: longer working for Defendants,
These former einployees were either discharged, quit, or otherwise terminated their employment
with Defendants.
Defendants’ failures to pay Class. Member's who are no longer working for Defendants. all wages
owing to these former employees, as alleged above, were. willful.
Class Members, including Plaintiff, no longer working for Defendants are therefore entitled to
penalties against Defendants, in an amount io be determined at trial, pursuant to Labor Code
section 203, which provides that an employee’s wages shall continue as a penalty until paid, for
a period of up to thirty (30) days from the tinie they were due.

EIGHTH CAUSE OF ACTION

For Unfair Competition
(Cal. Bus. & Prof, Code §§ 17200 et seq.)
AGAINST LINN STAR AND DOES 1 THROUGH 100

Plaintiff incorporates by reference. and re-alleges paragraphs 1 through 90, inclusive, as though

 

 

1&8
CLASS ACTION COMPLAINT

 

 
 

 

 

10

tt

12

13

14.

45

16

tT |
8

a

20
24
22
23

24

26

27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 19 of 25

92.

93

94.

95.

set forth fully herein.

California has an important public policy of protecting the welfare of employees, andthus
provides for necessary meal and rest periods and that statutorily-guaranteed wages be paid for all
hours worked and for missed meal and-rest periods. California also prohibits deductions to
wages unless authorized'by law. See Cal. Lab. Code §§ 221, 224, 226.7, 512 & 1197.
Defendants” willful misclassification scheme, through which Drivers. are denied mandated

meal and rest periods, ptemitm wages for missed meal and rest periods, and the legally-

‘mandated minimum wages for all hours worked, and are subjected to improper deductions to

wages not authorized by law,-has been, and continues to be, unfair, unlawful, and harmful to
Plaintiff, the proposed Class Members, and the general public. Plaintiff seeks to enforce important

rights affecting the public interest within the meaning of Code of Civil Procedure section. 1021.5.

_A violation of California Busitiess & Professions Code sections 17200 et seg. may be

predicated on the violation of any state or federal law. Defendants’ activities, as.alleged
herein, are violations of California law, and.constitute unlawful business acts and practices in
violation of California Business & Professions Code-sections 17200 et seq.

Plaintiff and Class Members are low wage workers dependent.on Defendants for their
livelihood, and do not have the same batgaining advantage as ‘their employers.
Defendants’ misclassification of Plaintiff and Class Members as independent. contractors, when

these Drivers are truly employees subject to strict control by Defendants, is unlawful and unfair.

By devising a subterfuge where Class Mexnbers are required to sign Independent Contractor

Operating Contracts under which Class Memibers aré labelled as independent contractors,
Defendants are able to avoid theit obligations to abide by the minimum employee-protection
thresholds: set by State, including provisions regarding mandated meal and rest-petiods, earned
premium wages for missed meal and rest periods, guatanteed minimum-wage compensation for
ali hours worked, prohibitions against improper deductions from employees’ pay for costs
arising from Defendants’ own business activities, and the guarantees of employer-provided
workers compensation insurance to protect against work-related injuries and ilinesses.

Throughout the time relevant to this action, Defendants,.as described herein, have failed and/or

 

 

19
CLASS ACTICN COMPLAINT

 

 
 

40

hl
12
13
14
8
16.
17

18

#9.

20

Zi

22,

24

25

26

7

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 20 of 25

96.

97,

98..

99,

‘refused-to abide by the minimum-employee protéctions that have long been set forth in

California law.

Defendants” misclassification scheme allows Defendants to strip Plaintiff and Class
Members of their: fundamental employment rights, such as the rights to minimum wage,
mandated meal and rest periods, pretnium wages for missed meat and rest periods, itemized
wage statements, and the prompt payment of full wages within time limits set by law, as
provided under various provisions of the Labor Code.and Wage Order 9-2001. Defendants also
willfully deprive Plaintiff and Class Members of the protections afforded to them under
California Workers Compensation laws, denying said drivers the basic medical and financial
assistance guaranteed to all employees in the event of work-related injuries and/or-sicknesses.
that may occur in the course of operating trucks for Linn Star. Under their unlawful scheme,
Defendants ate further able to evade their other legal responsibilities as employers, and instead
shift the burden of paying the costs of self-employment and unemployment taxes onto Plaintiff
and other Ciass:Members.

With their unlawful scheme, Defendants are able to unjustly keep and appropriate for themselves,

significant amounts of money that otherwise should have been paid to Class Members as

wages, Deféndants are also able to illegally pass on business operational costs. described above

to their employees, thereby reducing wages due, in violation of Labor Code'section 2802. To the —

extent that Defendants require Class Members to ‘waive the benefits of said statute, Defendants
also violate Labor Code section 2804.

Defendants’ unfair business practices have reaped undue ‘benefits and illegal profits, and
unjustly enriched Defendants, at the expense of Plaintiff, other Class Members, and the public.
Plaintiff and other Class Members have been personally injured by Defendants’ unlawful
business acts and practices, as alleged herein, including but not necessarily limited to the loss
of money. or property. - |

Pursuant toCalifornia Business & Professions Code sections 17200 ¢t-seq., Plaintiff

Aguilar, and other Class Members currently working for Defendants, are entitled to preliminary

‘and permarient injunctive relief enjoining. Defendants from continuing to commit their illegal

 

 

20.
CLASS.ACTION COMPLAINT

 
 

 

10
{i
42
13
44.
AG

16

i

8

19

20

21.

23

25

26

27

28

 

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 21 of 25

acts, and for. an accounting for and restitution of the monies unlawfully withheld and
retained by Defendants. Plaintiff and other Class Members are also entitled to disgorgement of
illegally acquired profits by Defendants during the period starting on January 23, 2015 through
the present. Plaintiff is also entitled to an award of attorneys’ fees and costs.pursuant to the
common fund doctrine, California. Code of Civil Procedure section 1021.5 and other applicabie

Jaws.

| NINTH. CAUSE. OF ACTION
For Recovery of Civil Penalties Under the Labor Code Private Attorney General Act
(Cal. Lab. Code §§ 2698 et seq.)

AGAINST ALL DEFENDANTS:
100: Plaintiff incorporates by reference and ‘re-alleges paragraphs | through 85, inclusive, as
though set forth fully herein:
HOE As a result of the acts alleged herein, Plaintiff, as an aggrieved employee within the meaning

of Labor Code section 2699, subdivision (c), on behalf of himself and other current or former
Drivers of Defendants, seeks the recovery of civil penalties against Defendants pursuant. to
California Labor Code sections 2698 ef seq., for the following knowing and intentional violations
of the California Labor Code:
"a, For willfully misclassifying Drivers, including Plaintiff, as independent.
contractors, and engaging in a pattern of practice of committing said unlawful acts, in violation of Labor
Code section 226.8 and the applicable wagé order #9, against all Defendants;

b. For failing to pay Plaintiff and other misclassified Drivers the legally-mandated

minimum wage for each hour worked, in violation of Labor Code sections 1197 and 1197.1 and the

applicable wage order #9;

c. For failing to pay Plaintiff and other misclassified Drivers the. legally-inandated.
overtime and double-time premiums in violation of Labor Code sections. 510, 1194, and 558 and the |
applicable Wage Order #9;

d. For failing to provide tequired méal periods to. Plaintiff and other misclassified
Drivers, as well as to non-exempt warehouse ernployees, in violation of Labor Code sections 226.7 and

512, and paragraph 11 of Wage Order 9-2001;

 

21
CLASS ACTION COMPLAINT

 
 

10

1
12
HK)

44

6
17
18
19
20

21

22.

23:

25
6
a

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 22 of 25

e. For failing to-pay Plaintiff and other misclassified Drivers, as well as non-exempt:
warehouse employees, the additional hour of compensation’ earned for every shift that a mandated meal
period was denied, in violation of Labor Code section. 226.7(b) and paragraph 11 of Wage Order 9-2001;

f. For failing to authorize and/or permit required rest periods to Plaintiff and other

‘tisclassified. Drivers, as well as to non-exempt warehouse employees, in violation of Labor Code.

section 226.7 and paragraph 12 of Wage Order 9-2001;
g. For failing to pay Plaintiff and other misclassified Drivers, as well as non-exempt

warehouse employees the additional hour of compensation eamed for every shift that a mandated rest

| period was denied, in violation of Labor Code section 226.7(b) and paragraph 12 of Wage Order 9-2001;

bh. For failing-to indemnify Plaintiff'and other misclassified Drivers for expenditures |
incurred by such employees in direct consequence of their discharge of duties, as described above, in
violation of Labor Code sections 2800, 2802, and 2804;

i, For unlawfully collecting, receiving, or withholding part of Plaintiffs and other
misclassified Drivers’ wages, in. violation of Labor Code sections 221-225.5 and the applicable wage
order #9;

j. For failing to pay wages. promptly following termination of employment, or when

due and payable, in violation of Labor Code sections 201, 202 and 204 and the applicable wage order

#9; and

k. ‘For failing to maintain for and provide to Plaintiff and other misclassified Drivers
the atcurate, itemized wage statements required by Labor Code section 226.

162. The above-referenced civil penalties shall include the recovery: of amounts specified i the .
applicable sections of the Labor Code, and if not specifically provided, those under section
2699(f}, and shall include those amounts: sufficient to recover underpaid wages, including all
necessary expenditures or losses incurred by Plaintiff and other misclassified truck drivers,
puisuarit to Labor Code sections 210, 225.5, 226.3, 226.8, 558(a), 1197.1(a), 2802, and 2699,
subdivisions (a) and-(f).

103. Plaintiff reserves his rights’ to allege any-additional and ali other violations of the Labor

Code and the Wage Order as may be disclosed in discovery and as a result of. additional

 

 

22
CLASS ACTION COMPLAINT

 

 
 

 

 

19

42

13

14

16
7.
48
19
20
7
22
2B
24
2
28
27

28

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 23 of 25

investigation that may be pursued in this action.

104. Defendant Abbey, acting for himself, and on behalf of Linn Star, is responsible for the
violations of law described herein, in that Abbey decided, planned, caused, assisted, participated
in, allowed and/or ratified the unlawful acts as alleged herein. As Terminal Manager, and the
highest-ranking officer of the Linn Star in California, Abbey exercises supervisorial authority and
control over the key employees that. iniplemented, and continue to-implement, the unlawful wage-
and-hour practices against Plaintiff, other former and current Drivers, and other non-exempt
employees. Abbey knew, or should have known, that the Drivers should be regarded as
employees, but. chose to willfully misclassify the drivers as independent contractors, in order to
maximize profits-for Linn Star.

105. Consequently, Defendant Abbey is individually liable, pursuant to PAGA, for civil
penalties arising: (2) under Labor Code section 226.8, which makes it unlawful for “any
person or employer to engage” in “willful misclassification of an individual as an
independent contractor”; (b) under Labor Code section 1197.1, which holds liable “any
employer or other person acting either individually or as an officer, agent or employee” who
pays or causes to be paid to any employee a wage Jess than the minimum wage; (c) under Labor
Code section 558, which holds liable any “person acting:on behalf of an employer who. violates,
‘or causes to be violated,” inter alia, Labor Code section 512, and/or “any provision regulating
hours and days of work in any order of the Industrial Welfare Commission”; (d) under Labor
Code section 210(a), which holds liable “every person who: fails to pay the wages of each.
employee as provided” within the time. limits ‘set under Labor Code section 204; and (e) under
Labor Code section 225.5,. which holds liable “every person who unlawfully withholds wages
due any employee in violation of”, inter alia, Labor Code section 221.

106. On or about January 10; 2019, Plaintiff, through his counsel, sent a letter by Certified Mail
to Defendants LINN STAR TRANSFER, INC. aod KEVIN ABBEY, giving notice of
Defendants’ Labor Code and Wage Order violations, as.alleged herein. A-copy of said PAGA
ietter was also submitted on the same date’to the California Labor and Workplace Development

Agency (“LWDA”), via the online filing system required by the PAGA statute.

 

 

23
CLASS ACTION COMPLAINT

 

 
 

 

10
“4
12
13
14
18

16

7 |

48

19

20

24.

23°

25

26.

2

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 24 of 25

107. The January 10, 2019 notice to Defendants and the LWDA: gave notice of Plaintiff's intent
to prosecute a private enforcement action to assess atid. tecover civil penalties under PAGA in
the event the LWDA, following review, declines to investigate the asserted violations of the
California Labor-Code and Wage Order 9-2001.

108. Plaintiff will file an amended complaint after the LWDA has been afforded the
opportunity to consider Plaintiffs notice of Defendants’ Labor Code violations, and of
Plaintiffs intent to prosecute a private enforcement action for civil penalties under PAGA. If
the LWDA. declines to investigate, Plaintiff will prosecute this PAGA, cause of action against
‘Defendants, pursuant to California Labor Code section 2699.3, subdivision (a)(2)(A).

109, Plaintiff was compelled to retain the setvices of counsel to file this court action to protect
hig interests and those of Defendants’ other former and current Drivers, and to assess and
collect the civil penalties owed by Defendants. Plaintiff has thereby incurred attorneys’ fees. and
costs, which they are entitled to.recover under Labor Codé section 2699.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court award relief as foliows:

1, Unpaid wages and compensation, and statutory penalties, according to proof;

2. Restitution of all compensation due, including but not limited to wages and benefits, asa
result of Defendants’ unlawful and unfair business practices, according to proof,

3. Preliminary and permanent injunctions enjoining and ‘restraining Defendants
from continuing the unfair and unlawful business practices.set forth above, and.
requiring the establishment of appropriate. and effective policies, procedures and
practices in place to prevent future violations, including the maintenance of records
that comply with California Labor Code-section. 226 and Wage Order 9-2001;

4, Declaratory relief;

5, Liquidated- damages pursuant'to section 1194.2 of ‘the California Labor Code, for
Defendants’ violations of the minimum-wage provisions of California Labor Code
section 1197 and IWC Wage Order 9-2001, according to proof;

6. Reasonable attorneys’ fees and costs, pursuant to, inter alia, California Labor Code.

 

 

24
CLASS ACTION COMPLAINT

 

 
 

 

 

10
1
2
13
44
18
16
17

18

49.

20

21

23
24
25
26

27

28.

 

Case 3:19-cv-01162-JCS Document 1-1 Filed 03/01/19 Page 25 of 25

sections 218.5, 226, 1194, 2699 and 2802, and California Code of Civil Procedure
section 1021.5;

7, Intérest. accrued on damages and penalties, including pre-judgment interest,
pursuant to, inter alia, Califomia Labor Code sections 218.6, 1194 and 1194.2, and.
California Civil Codesections 3287 and 3288;

8. Civil penalties pursuant to California Labor Code sections 210, 225.5, 226.3, 226.8,
558, 1197.1,.2802, and 2699, subdivisions (a) and (f), for Defendants’ violations of
the California Labor Code and IWC Wage Order 9-2001, according to proof; and

9. ‘Such other and further relief as the Court deems just and proper.

Respectfully submitted,

Dated: January 24, 2019

 

  

‘0 AGUILAR, an individual,
behalf of himself and others similarly
ituated and.on behalf of the State.of California
DEMAND FOR JURY TRIAL

Plaintiff ARTURO AGUILAR hereby demands a jury trial on.all issues so triable.

Dated: January 24, 2019

  

 

 

25
CLASS ACTION COMPLAINT

 

 
